UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Address of principal executive offices)(Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2013 Security Description Shares Value Common Stock (96.17%) Basic Materials (1.36%) Kingboard Chemical Holdings Ltd Lee & Man Paper Manufacturing Ltd Angang Steel Co Ltd Zijin Mining Group Co Ltd Total Basic Materials Communications (9.02%) Tencent Holdings Ltd China Mobile Ltd Chunghwa Telecom Co Ltd Total Communications Consumer, Cyclical (6.01%) Great Wall Motor Co Ltd Haier Electronics Group Co Ltd Formosa International Hotels Corp Sands China Ltd SA SA International Holdings Ltd Intime Department Store Group Co Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (3.54%) Uni-President Enterprises Corp Want Want China Holdings Ltd TTY Biopharm Co Ltd Sinopharm Group Co Ltd Total Consumer, Non-Cyclical Diversified (0.24%) Wharf Holdings Ltd Total Diversified Energy (8.81%) China Shenhua Energy Co Ltd Shougang Fushan Resources Group Ltd GCL-Poly Energy Holdings Ltd CNOOC Ltd China Petroleum & Chemical Corp PetroChina Co Ltd Total Energy Financial (37.40%) Banks (17.58%) China Construction Bank Corp Industrial & Commercial Bank of China Ltd China Minsheng Banking Corp Ltd BOC Hong Kong Holdings Ltd Chongqing Rural Commercial Bank Hang Seng Bank Ltd Bank of China Ltd SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2013 Diversified Financial Services (3.01%) Hong Kong Exchanges and Clearing Ltd China Everbright Ltd Mega Financial Holding Co Ltd Fubon Financial Holding Co Ltd Insurance (3.44%) AIA Group Ltd PICC Property & Casualty Co Ltd China Life Insurance Co Ltd Real Estate (13.37%) Sino-Ocean Land Holdings Ltd China Resources Land Ltd Kerry Properties Ltd China Overseas Land & Investment Ltd Hysan Development Co Ltd Cheung Kong Holdings Ltd Sun Hung Kai Properties Ltd New World Development Co Ltd Link REIT/The Total Financial Industrial (8.52%) BBMG Corp China National Building Material Co Ltd Tianneng Power International Ltd Hon Hai Precision Industry Co Ltd China State Construction International Holdings Ltd China Everbright International Ltd Fosun International Ltd Total Industrial Technology (15.32%) Lenovo Group Ltd Asustek Computer Inc MediaTek Inc Taiwan Semiconductor Manufacturing Co Ltd Chipbond Technology Corp Total Technology Utilities (5.95%) China Resources Power Holdings Co Ltd Power Assets Holdings Ltd Hong Kong & China Gas Co Ltd Total Utilities Total Common Stock (Cost $11,975,655) SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2013 Short-Term Investments (3.51%) Time Deposit (3.51%) Bank of America, London, United Kingdom, 0.03%, Due 04/01/13 Total Short-Term Investments (Cost $520,426) Total Investments (Cost $12,496,081) (a) (99.68%) Other Net Assets (0.32%) Net Assets (100.00%) (a) March 31, 2013, unrealized apprecation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Fair Value Measurements - The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at March 31, 2013 using fair value hierarchy: Level 1(b) Level 2(b) Level 3(b) Total Investments, in securities Common stocks (a) $ $
